El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En 9 de octubre de 1911 Manuel Martínez y Casanova pre-sentó en la Corte de Distrito de San Juan, Sección 2°., una petición de injunction dirigida contra The Porto Rico Railway, Light and Power Co., en la que alegó sustancialmente ser dueño y poseedor de dos fincas situadas en el sitio llamado Rayóla del Barrio de Santurce, de la municipalidad de San Juan, en Puerto Rico, las que la corporación demandada atra-viesa frecuente y regularmente de día y noche con sus carros eléctricos llevando a efecto su negocio de portador público de pasajeros, mediante un ferrocarril colocado sobre dichas fin-cas ; que la expresada vía fue colocada sin el consentimiento y contra la voluntad del peticionario, sin autorización legal y sin que el peticionario jamás haya consentido en dichas invasio-nes de la demandada ni en el establecimiento o continuación de presunta servidumbre, ni tampoco ha sido autorizada ni sancionada por ninguna autoridad legal para el expresado uso en esas fincas, como tampoco ha indemnizado cantidad al-*727guna al peticionario; qne el uso de esos, terrenos en la forma indicada constituye una invasión continua (trespass) y con-tinuará indefinidamente, puesto que dichos actos ilegales son para llevar a efecto el negocio de portador público de pasa-jeros; alegó también, que por haber sido privado en parte del uso de esas dos fincas, ha sufrido daños y perjuicios y continuará sufriéndolos si dichos actos continúan, así como que por la repetición de ellos obtendrá la demandada una ser-vidumbre por prescripción sobre dichos terrenos; y después de alegar asimismo que la violación de sus derechos por la' demandada le causa daños irreparables y que no tiene remedio adecuado contra ellos, excepto por injunction, concluyó pi-diendo a la corte ordenara a la demandada que desistiese en el uso de los mencionados terrenos del peticionario, que re-mueva de ellos el ferrocarril, y que le indemnice por los daños; y perjuicios que ha sufrido, concediéndole también cualquiera, otra reparación como la equidad pueda dar.
La contestación de la corporación demandada fué en re-sumen, que su vía está tendida sobre una calle que pasa a través del sitio llamado Bayola en el Barrio de Santurce, tran-sitada frecuentemente por sus carros; que no ha pedido con-sentimiento ni autorización al peticionario para colocar su vía en ese sitio de Bayola,' porque las vías de la demandada están tendidas sobre una calle pública, abierta por el municipio' de San Juan, y no sobre propiedad privada del peticionario, y la franquicia de la demandada la autoriza para tender sus vías por las calles y caminos públicos; que la demandada es una corporación de servicio público y ha estado operando sus lí-neas como tal sobre dicha vía por algunos meses; que el auto de injunction no es el remedio, adecuado del demandante, por-que ya está colocada dicha vía, la que ha sido usada por varios meses en la misma forma que se hace al contestar la demanda; que si alguno ha desposeído de sus terrenos al demandante, ha sido la ciudad de San Juan y no la demandada; que antes de' colocar su vía por el sitio denominado Bayola, la ciudad de San Juan dirigió a la demandada una carta pidiendo la cesión *728de una parcela de terreno a dicha ciudad para abrir una calle en el sitio denominado Parque Borinquen, conviniendo en ello la demandada siempre que la ciudad de San Juan extendiese la calle de las Nereidas hasta el Parque Borinquen y cediese a la demandada una servidumbre para colocar su vía de tran-vías eléctricos sobre ella; y que habiendo la ciudad de San Juan comenzado a extender y afirmar dicha calle, la deman-dada de buena fé colocó su vía en ella, suponiendo que la ciu-dad había obtenido el permiso de los dueños de las fincas sobre las que dicha calle se extendió; y después de exponer también que la demandante no ha alegado en su demanda en qué forma sería perjudicada en el valor de su terreno y que los hechos por él expresados, no consignan ningunos daños irreparables^ <o tales daños que le permitieran solicitar un auto de injunction, concluye con la súplica de que se dictara sentencia a su favor con las costas al demandante, desestimando la solicitud de injunction.
Celebrado el juicio correspondiente, la corte de distrito dictó sentencia en 31 de octubre de 1911 desestimando la peti-ción con las costas, y contra ella se ha interpuesto el presente recurso de apelación por Manuel Martínez Casanovas.
De la prueba aportada al juicio resulta que entre la calle de las Nereidas, en los límites de'la finca el Condado de los hermanos Behn en San Juan, y el Parque Borinquen, existe una porción de terreno en la que hay fabricadas algunas casas con espacio entre ellas para calle, y formando parte de esa porción de terrenos hay dos parcelas pertenecientes a Manuel Martínez Casanovas, por las cuales, así como por el espacio entre las casas, se transita públicamente a pie y en vehículos; que en el mes de noviembre o diciembre de 1910 la corpora-ción demandada comenzó los trabajos de tender su vía desde la calle de las Nereidas en la finca el Condado, hasta el Parque Borinquen, atravesando con ella los. mencionados terrenos de Martínez Casanovas, aun cuando al empezar los trabajos en ellas el peticionario puso una cerca en sus terrenos, y queda-ron paralizadas las obras hasta que cuatro días después apa-*729reció derribada y construida la vía en esas porciones, que-dando colocada desde entonces y siendo por ella transportados todos los materiales para la construcción de lo que restaba; que en 6 de febrero de 1911 la corporación demandada escribió una carta al alcalde de la ciudad'de San Juan, recordándole que en 27 de junio de 1910 había escrito al anterior alcalde, Sr. del Valle, diciéndole que estaba dispuesta a cederle una faja de sus terrenos del Parque Borinquen para que abriera y afirmara una calle, reservándose el derecho de colocar en ella su vía si lo creía conveniente, con tal que la ciudad diera los pasos necesarios para abrir la proyectada calle nueva entre los límites del Parque Borinquen y la propiedad' de los her-manos Behn, o sea la prolongación de la avenida de las Ne-reidas, permitiéndole colocar en ella su vía para carros eléc-tricos; que no había recibido contestación a esa carta, pero como la ciudad de San Juan construyó la calle en los terrenos del Parque Borinquen de la corporación demandada, entendía ésta que había aceptado la oferta suya y en consecuencia había procedido a construir su vía en la calle existente entre el Par-que Borinquen y la propiedad de los hermanos Behn. Tam-bién resulta que en 30 de junio de 1911, víspera del día en que la corporación iba a inaugurar el servicio público de conduc-ción de pasajeros por esa vía, fué requerida notarialmente por Martínez Casanovas para que se abstuviera de utilizar los te-rrenos de esas parcelas pasando por ellas su tranvía, o de hacerlo en cualquier otra forma; para que levantara la vía que tenía tendida en ellos y para que no destruyera las cercas que pusiera en los mismos. Por la época en que fué tendida la vía, la ciudad de San Juan afirmó como calle ese trozo de terreno entre la calle de las Nereidas y el Parque Borinquen.
De la prueba testifical resulta que el peticionario sabía que la ciudad tenía en proyecto abrir una calle por sus terrenos; que por su acuerdo, su apoderado escribió una carta al alcalde de la ciudad de San Juan respecto a la ocupación de tales terrenos para calle, pendiente de que el declarante diera su consentimiento una vez que aceptara los precios que pudieran *730haber entre unos y otros; que la ciudad afirmó la calle que atreviesa sus fincas casi por la mitad; que nadie le ha indem-nizado por tal ocupación y que desde noviembre de 1910 tal vía ha sido utilizada primero, para conducir materiales y luego para el transporte de pasajeros.
Como resumen de toda la evidencia podemos decir que aun cuando el peticionario puso una cerca en sus terrenos, no ha demostrado quien la derribó; que hasta el 30 de junio de 1911 no dió aviso a la corporación demandada para que no-utilizara la vía, cuando ya hacía algunos meses que estaba en uso; que no ha justificado daños especiales y que la vía está tendida en una calle afirmada por el ayuntamiento de esta ciu-dad y bajo la creencia de la demandada de que tal calle perte-necía a la ciudad.
Los seis primeros motivos de error alegados por el ape-lante en apoyo de que la sentencia sea revocada, descansan en el principio de derecho de que nadie puede ser privado de su propiedad sino por autoridad competente, por causa de utili-dad pública y mediante la correspondiente indemnización.
El séptimo y último motivo alega la infracción de la Ley de Injunction.
El principio en que descansan los seis primeros motivos-de error es cierto, porque nadie puede ser privado de su pro-piedad sino con los requisitos que antes se consignan, pero el que esto sea así, no es bastante para que una solicitud de injunction haya de prosperar necesariamente.
La demanda en este caso claramente dice que la petición de injunction tiene por objeto evitar la continuación repetida de ataques a la propiedad descrita en ella (trespass). Pero-de todos modos cuando el peticionario tiene un remedio ade-cuado en ley para obtener indemnización pecuniaria no debe expedirse el auto de injunction. No serán concedidos pleitos en equidad en ningún caso en que un claro, adecuado y com-pleto remedio pueda obtenerse por la ley.
Para que puede concederse el remedio extraordinario de injunction debe existir un perjuicio irreparable que surja de *731la misma naturaleza del daño o de la falta de responsabilidad de la persona que lo comete; y por tanto nn daño es irreparable cuando es de tal naturaleza que la parte que lo sufre no pueda ser adecuadamente compensada de él por medio de in-demnización, o cuando los daños que surjan no puedan ser debidamente apreciados en una cantidad de dinero. Pero en general, cuando bay un eficaz, completo y adecuado remedio en ley no es irreparable el daño, ni tampoco cuando una com-pleta compensación en dinero puede ser obtenida por medio de una acción en ley. (Dudley v. Hurst, 1 Am. St. Reports y casos citados en la nota, página 377; Martínez v. Moreno, 10 D. P. R., 84; Lothrop, Luce & co. v. Rosner, 10 D. P. R.,90.)
En este caso por la demanda y por la prueba aparece clara-mente que el demandante puede obtener una compensación pecuniaria, toda vez que en aquélla pide que se condene a in-demnizar los perjuicios sufridos y que sufra, y por la segunda se viene en conocimiento de que el demandante estaba en rela-ciones con el ayuntamiento de esta ciudad para cederle parte de sus terrenos para la construcción de una calle mediante una compensación pecuniaria.
Pero a más de esto la demanda es en sí deficiente porque se limita a exponer que con los actos del demandado sufre per-juicios irreparables, pero no expone becbos de donde la corte pueda venir en conocimiento de que efectivamente esos daños son irreparables; y la mera alegación de que se ba sufrido daño irreparable, sin exponer en qué consisten, no es sufi-ciente. (Abbott’s Trial Brief, Yol. 1, p. 537, y casos en él citados.)
Además, el demandante no fué diligente en conservar su propiedad y en impedir la colocación de la vía férrea, y sa-biendo que se proyectaba la construcción por sus terrenos de una calle en la que se colocaría una vía para carros eléctricos, permitió que el ayuntamiento de esta ciudad afirmara como calle parte de sus terrenos y que la corporación demandada tendiera por ella su vía, sin avisarle oportunamente de su opo-sición ni acudir enseguida al tribunal para que se sostuviera *732su derecho, sino que antes al contrario dejó que la demandada la construyera, empleando como es consiguiente una fuerte suma de dinero, y solamente cuando después de algunos meses de utilizar la vía va a comenzar el servicio público de conducir pasajeros, es cuando intenta poner obstáculos a tal vía férrea mediante una notificación en tal sentido y posterior presenta-ción de la dc-manda de injunction tres meses después.
Estas circunstancias parecen demostrar que el peticionario demoró su acción, para poder obtener bajo ellas un mayor precio por sus terrenos.
El derecho a un injunction puede ser perdido por dilación de la parte durante la cual el demandado ha gastado grandes sumas de dinero y el público ha llegado a tener algún interés. (Lewis on Eminent Domain, p. 1615.)
Un injunction no es una. cuestión de derecho y no será li-brado cuando después de una amplia consideración de la situa-ción de las partes, no se demuestra que sé ha obrado de buena fe. Una dilación injustificada independientemente de cual-quier estatuto de prescripción constituye una defensa en una corte de equidad. Así un injunction será rehusado cuando el peticionario intencionalmente dilató su petición hasta que ob-tuvo ventaja sobre el demandado. La regla de que el derecho de una persona a un injunction puede ser destruida por su abandono, incluye aquellos casos en que el demandante ha detenido su acción y ha permitido que el demandado gaste grandes cantidades de dinero en el ejercicio de su supuesto derecho, y en tal easo no sería justo conceder el injunction y la petición carece de ese remedio legal. (Joyce on Injunctions, Yol. 1, pp. 86 y 87.)
A más de esto, la demandada tendió su vía en la creencia, de buena fe, de que la colocaba en una calle del ayuntamiento, toda vez que éste había tomado los terrenos que él le cedió con la condición de que abriera tal calle. Cuando se entra en una finca de buena fe, con el consentimiento de una persona que representa ser la dueña o bajo la creencia equivocada en cuanto al dominio, y un injunction sería de poco valor para el *733dueño y de gran perjuicio para el demandado, no debe con-cederse. (Lewis on Eminent Domain, sec. 904; Pickert v. Ridgefield Park R. R. Co., 25 N. J. Eq., 316; Erie R. R. Co. v. Delaware & R. Co., 21 N. J. Eq., 283.)
Este demandante pudo al principio de los trabajos haber obtenido que no se realizaran en sus fincas, pero él no utilizó entonces sus recursos legales para poner obstáculo a la obra y no puede en estos momentos después de algunos meses de realizadas, tratar de impedir el uso de la vía y por tanto.el servicio de conducción de pasajeros, que traería como conse-cuencia más perjuicio para el público en general y especial-mente para los vecinos de aquellos contornos que para la cor-poración demandada, cuando tiene acción en ley para recobrar de quien proceda los perjuicios que se le hayan originado.
Por estas razones la sentencia debe ser confirmada.

C onfirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.